
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1130
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 McGovern, Mr. Tierney,
			 Mr. Olver,
			 Mr. Costa,
			 Mr. Langevin,
			 Mr. Cardoza,
			 Mr. Lynch, and
			 Mr. Nunes) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the people affected
		  by the natural disasters on Madeira Island.
	
	
		Whereas, on February 20, 2010, a powerful storm hit
			 Madeira Island, the largest of the islands that comprise the Madeira Autonomous
			 Region of Portugal, resulting in a series of devastating flash floods and
			 mudslides;
		Whereas the storm caused boulders, trees, and earth to be
			 hurled against buildings, carried away vehicles, and washed away roads and
			 bridges on the south side of Madeira Island, an area that includes Funchal, the
			 capital of the Madeira Autonomous Region;
		Whereas 42 people have lost their lives, 151 people have
			 received treatment for injuries at the main hospital in Funchal, and hundreds
			 of people have been displaced;
		Whereas the storm destroyed a large portion of the water
			 and communication infrastructure on Madeira Island;
		Whereas José Sócrates, the Prime Minister of Portugal, has
			 promised all necessary aid to Madeira, and Alberto João
			 Gonçalves Jardim, the President of the Madeira Autonomous Region, has consulted
			 with European Commission President José Manuel Barroso to seek further
			 assistance;
		Whereas a Portuguese Navy frigate has dispatched troops to
			 Madeira Island, with Portuguese divers and a medical team also arriving to
			 offer emergency assistance;
		Whereas the Government of Portugal has announced 3 days of
			 national mourning for those who lost their lives in this disaster;
		Whereas the United States is providing assistance through
			 the Office of Foreign Disaster Assistance of the United States Agency for
			 International Development;
		Whereas there are approximately 400 citizens of the United
			 States on Madeira Island, with United States officials continually working to
			 ensure their safety and well-being; and
		Whereas a community of approximately 1,500,000
			 Portuguese-Americans, strongly represented in Rhode Island, Massachusetts,
			 California, and other States maintain deep and enduring ties with Portugal and
			 Madeira Island: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)mourns the loss of
			 life and expresses its deepest condolences to the families of those killed and
			 injured by floods and mudslides resulting from the storm that hit Madeira
			 Island on February 20, 2010;
			(2)expresses
			 solidarity between the people of the United States and Madeira, recognizing the
			 historical ties between Portuguese-Americans, Portugal, and the Madeira
			 Autonomous Region; and
			(3)applauds the
			 courageous rescue efforts of fire, medical, and military personnel and other
			 volunteers in response to the flooding and mudslides.
			
